ORMOND, J.
The judgment of the orphan’s court in favor of May, if available for any purpose, certainly could not in any manner affect the plaintiff in error, who was no party to it. The execution, which it appears issued on it, it is true, was wholly unwarranted, and should have been superseded, and quashed by the court out of which it issued. Beyond this, the plaintiff in error was not injured, and had no right to intermeddle with it.
It follows, necessarily, that as the removal of the record into the circuit court was, on )he application of a stranger to the judgment, that the circuit court did not obtain jurisdiction, and bad no right, either to reverse or affirm the decree of the county court.
It is conceded, that the orphans’ court had no power to render a judgment in favor of May, but it is insisted, that the settlement made by the court, ascertaining a balance due him, is conclusive of that fact. How far that settlement is binding on those interested in the estate, depends altogether on the fact, whether it was made according to law, a question which, although argued, this court has no power to settle, as it cannot take jurisdiction of the case.
The case of Merrill v. Jones, [8 Porter, 554,] is in principle, like this. There, the circuit court bad entertained an appeal from an interlocutory order of the county court, and affirmed its judgment, from which judgment a writ of error was prosecuted to this court, and this court reversed the judgment of the circuit court, although the appeal and writ of error were prosecuted by the same person, on the ground that such a judgment, if permitted to stand, would operate as a bar to a review of the same matter, when presented on error or appeal, after a final judgment.
So, in this case, if the judgment of the circuit court, affirming *135the settlement of the county court, is permitted to stand, it might operate as a bar to an inquiry into its valid.ty, when sought 'to be enforced against the estate of the deceased, or those interested in it.
In proceeding to take jurisdiction of the cause at the instance of a stranger to the judgment, and in determining on the errors assigned, the circuit court erred, and its judgment is therefore reversed, and the cause remanded, that the order granting the certiorari, may be quashed, as having improvidently issued.